              Case 1:21-cv-01494-LGS Document 11 Filed 04/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 FRANKIE MONEGRO,                                               :
                                              Plaintiff,        :
                                                                :   21 Civ. 1494 (LGS)
                            -against-                           :
                                                                :        ORDER
 AXEL GLADE LLC,                                                :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 22, 2021.

Dkt. No. 6.

        WHEREAS, on April 15, 2021, the parties filed a joint letter and proposed case

management plan. Dkt. No. 9.

        WHEREAS, no other significant issue were raised in the parties’ joint letter or proposed

case management plan. See Dkt. No. 9.

        WHEREAS, the joint letter states that “a settlement conference would be more appropriate

at or near the time than an answer has been filed,” and the proposed case management plan requests

referral to the Court-annexed Mediation Program. Dkt. No. 9.

        WHEREAS, on April 20, 2021, Defendant filed an answer. It is hereby

        ORDERED that the April 22, 2021, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. A referral to the Court-annexed Mediation

Program and the case management plan will issue separately.



Dated: April 21, 2021
       New York, New York
